219 S.W.3d 300 (2007)
Sherman TRIPP, Respondent
v.
Larry CRAWFORD, Appellant.
No. WD 67261.
Missouri Court of Appeals, Western District.
April 17, 2007.
Stephen D. Hawke, Jefferson City, MO, for Appellant.
Sherman Tripp, St. Louis, MO, Respondent Acting pro se.
Before LISA WHITE HARDWICK, P.J., ROBERT G. ULRICH, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
The Missouri Department of Corrections ("DOC") appeals the circuit court's judgment granting Mr. Sherman Tripp's petition for declaratory judgment.
*301 For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).